Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the interior" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 14. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanmon II et al. (U.S. 4756363). 
Regarding claim 1, Lanmon II et al. disclose a system (10, fig. 1) for use in a well (12), comprising: a lower completion (18, see figs. 1-4); an upper completion (20, 22); and a latch assembly (30, 52, see fig. 4) coupling the upper completion (20, 22) to the lower completion (18), the latch assembly (30, 52) comprising: a locking member (28) axially securing the upper completion (20, 22) to the lower completion (18) when in a locked position (see fig. 4) wherein the locking member comprises a dog (element 28 is performing the same function of what applicant is calling a dog, therefore element 28 is a dog); a piston (52, fig. 4) shiftable (see fig. 6) between a first position (fig. 4) holding the locking member (28) in the locked position (see fig. 4 and refer to col. 4 lines 37-43) and a second position (see fig. 6 and refer to col. 4 lines 21-24) releasing the locking member (28; refer to col. 4 lines 43-50) from the locked position upon application of a sufficient pressure differential on the piston (52; refer to col. 5 lines 47-56); and an expansion-contraction joint (66) allowing relative axial movement between the upper 
Regarding claim 4, Lanmon II et al. disclose wherein the sufficient pressure differential applied to the piston (52) to release the locking member (28) is established between an interior (88) of the upper completion (20, 22) and an annulus (54, 56) around the upper completion (20, 22) when sufficient annulus pressure is applied (refer to col. 5 lines 47-56 and col. 6 lines 33-37).   
Regarding claim 5, Lanmon II et al. disclose wherein the sufficient pressure differential applied to the piston (52) to release the locking member (28) is established between an atmosphere chamber (54, refer to col. 5 lines 50-51) and an annulus (56 or 88) around the upper completion (20, 22) when sufficient annulus pressure is applied (refer to col. 5 lines 47-56).  
Claims 1, 7, 13, and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (WO2014/089132A1). 
Regarding claim 1, Patel discloses a system (6, fig. 1) for use in a well (12, see fig. 1), comprising: a lower completion (55); an upper completion (53, 82, 104, see figs. 1-2); and a latch assembly (84, see fig 2) coupling the upper completion (53, 82, 104) to the lower completion (55), the latch assembly (84) comprising: a locking member (106) axially securing the upper completion (104) to the lower completion (55) when in a locked position (see fig. 2), wherein the locking member (106) comprises a dog (element head portion of element 106 that engages recess 108 is a dog as it performs the same function of what applicant is calling as a dog); 

Regarding claim 7, Patel discloses a shear member (132) positioned to enable separation of the upper completion (53, 82) from the lower completion (55) upon application of sufficient tensile loading to the upper completion (refer to para 0035. Also, since this is a functional limitation, the shear member 132 is capable of shearing under tensile load).  
Regarding claim 13, Patel discloses a system (6, fig. 1; examiner is using the embodiment of figure 8 but also referring to fig. 2 for reference numerals not labeled on fig. 8) for use in a well (12), comprising: a lower completion (55); an upper completion (53, 82, 104) having a tubing (53); and a contraction joint (84) coupling the upper completion (53, 82, 104) to the lower completion (55), the contraction joint (88, 101) comprising: a first housing (88) having an interior surface (92); and a second housing (101) slidably positioned within the first housing (88) and sealed along the interior (92) via a seal element (90, see fig. 2), the second housing (101) being biased to an expanded configuration (axial expansion; see fig. 4) with respect to the first housing (88) via tubing pressure applied down (see fig. 8 and refer to para 0013) through the tubing to an interior of the contraction joint (see fig. 8), the second housing (101) further having 
Regarding claim 18, Patel discloses wherein the second housing (101) is prevented from rotating with respect to the first housing (88; fig. 3: shear pins 132 and 128 prevent rotation; refer to para 0032).  
Regarding claim 19, Patel discloses a method (see fig. 2), comprising: coupling an upper completion (53, 82, 104) with a lower completion (55) via a contraction joint (84, 88, 101) having a first housing (88) and a second housing (101); holding the contraction joint in a fully expanded configuration (see fig. 2); moving the lower completion (55), the contraction joint (84, 88, 101), and the upper completion (53, 82, 104) downhole into a wellbore until further movement of the lower completion is prevented (see figs 1-2); releasing the second housing (101) with respect to the first housing (88) to allow contraction of the contraction joint (see fig. 4); and adjusting the position of the upper completion in the wellbore via contraction of the contraction joint (para 0024: in the unlocked position, axial movement between the upper and lower completion is permitted).  
Regarding claim 20, Patel discloses wherein holding the contraction joint (84, 88, 101) in the fully expanded configuration (fig. 2) comprises utilizing pressure in the upper completion (tubing pressure in bore 76) and within the contraction joint (84, 88, 101) during deployment downhole to bias the second housing in a direction away from the first housing (see fig. 2 and refer to para 0037).  

Regarding claim 22, Patel discloses wherein releasing comprises releasing a pressure member (124) to enable communication between an interior (116) of the contraction joint and an external chamber (23).  
Regarding claim 23, Patel discloses wherein releasing comprises rupturing a rupture disc (pressure member 124 is a rupture disc; refer to para 0031) via pressure applied down through the upper completion (refer to para 0031).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Lanmon II et al. (U.S. 4756363), in view of Ezell et al. (U.S. 2015/0292296A1). 
Regarding claim 6, Lanmon II et al. disclose wherein a break plug (76) is used to isolate the piston (52) from pressure in the annulus (56 or 88) when the locking member (28) is in the locked position (see fig. 4 and refer to col. 5 lines 1-10).  
However, Lanmon II et al. fail to teach a rupture disc.
Ezell et al. teach a rupture disc (256, fig. 2F) for preventing fluid pressure from entering activation chamber (252) to prevent movement of piston (236; refer to para 0033). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the break plug of Lanmon II et al. with a rupture disc, as taught by Ezell et al., for the purpose of substituting one type of temporary barrier for another. 
Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (WO2014/089132A1) alone. 
Regarding claim 14, Patel discloses wherein the release mechanism (84) comprises a passage (134, fig. 8) extending between the interior (76) and a chamber (116) external to the second housing (101; see fig. 3), the passage (134) wherein increased tubing pressure releases the second housing (101) for axial contraction relative to the first housing (see figs. 2-5, 8, and refer to para 0037).  
However, in the embodiment of fig. 8, Patel fail to teach the passage being blocked by a pressure member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 8 of Patel to include pressure member, as taught in the embodiment of fig. 6, for controlling the application of operational pressure. 
Regarding claim 16, Patel discloses wherein the pressure member (124) comprises a rupture disc (refer to para 0031).  
Regarding claim 17, Patel discloses wherein the chamber comprises an atmospheric chamber (the pressure in chamber 116 is initially at atmospheric pressure prior to being exposed to the pressure differential).  
Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (WO2014/089132A1), in view of R. A. Tappmeyer (U.S. 2947521).
Regarding claims 14 and 24, Patel discloses all the features of these claims as applied to claims 13 and 19 above; however, Patel fail to teach wherein releasing comprises operating a J- slot mechanism.
R.A. Tappmeyer teaches a j-slot mechanism (53, fig. 6) having a mating dog (59) designed so that they be readily engaged or disengaged to permit vertical movement of tubing string (14; refer to col. 5 lines 31-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dog/collet of Patel with a J- 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Giovanna Wright/Primary Examiner, Art Unit 3672    
                                                                                                                                                                                                    /Y.A/
11/02/2021